Title: From George Washington to Thomas Blackburn, 10 October 1785
From: Washington, George
To: Blackburn, Thomas



Monday 10th Octor 1785

Genl & Mrs Washington present their compliments to Colo. & Mrs Blackburne; are much obliged to them for their kind invitation to the Wedding on Thursday. They would attend with pleasure, but for the indisposition of the latter; & the particular engagements of the former which confine him at home this week, & oblige him to attend the Board of Directors at George town, the Great Falls &c. the beginning of next.
The Genl & Mrs Washington will always be happy to see the young couple at Mount Vernon.
